Citation Nr: 1607075	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 40 percent prior to May 20, 2005, and in excess of 20 percent thereafter, for chronic low back strain with degenerative changes and herniation at L4-L5.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Air Force from September 1985 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) following December 2003 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a December 2014 decision, the Board, among other things, denied a rating in excess of 20 percent for chronic low back strain with degenerative changes and herniation at L4-L5 as of September 9, 2009.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By August 2015 Order, the Court vacated the portion of the Board's December 2014 decision that denied an increased rating for chronic low back strain with degenerative changes and herniation at L4-L5 as of September 9, 2009, and remanded the matter to the Board for compliance with instructions contained in an August 2015 Joint Motion for Partial Remand (Joint Motion) of the appellant and the VA Secretary.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  For the period beginning July 10, 2003 and ending May 20, 2005, the Veteran s chronic low back strain with degenerative changes and herniation at L4-L5 was characterized by severe impairment with recurring attacks, with intermittent relief; ankylosis of the lumbar spine was not shown.


2.  For the period beginning May 20 2005, the Veteran's chronic low back strain with degenerative changes and herniation at L4-L5 is not characterized by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the period beginning July 10, 2003 and ending May 20, 2005, the criteria for a rating in excess of 40 percent for chronic low back strain with degenerative changes and herniation at L4-L5 have not been met.  38 USCA §§ 1155 5103 5103A 5107 (West 2014) 38 C F R § 4 71a, Diagnostic Codes 5289, 5292 5293 5295 (2003) 38 C F R §§ 3.159, 3.321(b) 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a,
Diagnostic Codes 5235 to 5243 (2015)

2.  For the period beginning May 20, 2005, the criteria for a rating in excess of 20 percent for chronic low back strain with degenerative changes and herniation at L4-L5 have not been met.  38 USCA §§ 1155 5103 5103A 5107 (West 2014) 38 C F R § 4 71a, Diagnostic Codes 5289, 5292 5293 5295 (2003) 38 C F R §§ 3.159, .321(b) 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

In the present case, the Veteran received a letter in October 2003 informing him that
he must submit evidence showing that his service-connected disability had increased in severity and advising him of the types of medical and lay evidence that
he may submit.  There was no reference to the effect of the conditions worsening on the Veteran's employment and daily life or to the diagnostic criteria for establishing a higher rating for his chronic low back strain.  In this case, the Board finds that the notice error did not affect the essential fairness of the adjudication.  The Veteran clearly described the effect his chronic low back strain had on both his daily activities and his employment to the October 2003 and March 2009 VA examiners.  Thus, as the Board finds the Veteran had actual knowledge of this requirement, any failure to provide him with adequate notice of this element is not prejudicial.

As to the diagnostic criteria for establishing a higher rating the Board also finds
that this error was not prejudicial.  The Veteran was examined by VA during the
pendency of this appeal and was provided with the appropriate rating criteria in the
statements of the case (SOC) issued in November 2005.  The claim was
readjudicated and an SSOC was issued in June 2009 and another SOC was issued in January 2012.  Each SOC and SSOC contained the appropriate rating criteria.  Furthermore, in a July 2009 Written Brief, an April 2012 statement, and a November 2015 statement, the Veteran's representative made reference to specific Diagnostic Codes pertaining to back disabilities suggesting that the Veteran, through his representative had actual knowledge of the criteria necessary to establish a higher rating.

For these reasons it is not prejudicial to the appellant for the Board to proceed to
finally decide this appeal as the timing error did not affect the essential fairness of
the adjudication.  See Shinseki v Sanders, Simmons, 129 S Ct 1696 (2009).  
Fenstermacher v. Pinta Nat'l Bank, 493 F 2d 333 337 (3d Cir 1974) ("[N]o error
can be predicated on insufficiency of notice since its purpose had been served ").  In order for the United States Court of Appeals for Veterans Claims (Court) to be
persuaded that no prejudice resulted from a notice error "the record must
demonstrate that, despite the error the adjudication was nevertheless essentially
fair."  Dunlap v. Nicholson, 21 Vet App 112, 118 (2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in October 2003, May 2005, March 2009, and June 2010, to evaluate his lumbar spine disability.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Effective September 26 2003, the schedule for rating spine disabilities was changed
to provide for the evaluation of all spine disabilities under a General Rating
Formula for Diseases and Injuries of the Spine.  The record reveals that the
Veteran's claim for an increased evaluation for his service connected chronic
lumbosacral disability was received at the RO in July 2003.  In a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the
VA rating schedule is amended while a claim for an increased rating under that
provision is pending; the Board must determine whether the intervening change is
more favorable to the Veteran, and if the amendment is more favorable apply that
provision to rate the disability for periods from and after the effective date of the
regulatory change.  In addition, the Board must apply the prior regulation to rate the
Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, the Board will consider both sets of criteria in evaluating the Veteran's claim.

Under the former criteria, the disabilities of the back are evaluated under 38 C.F.R.
§ 4.71a, Diagnostic Codes 5285-5295 (2003).  As discussed below, there is no
evidence of a fractured vertebra or ankylosis of the spine, therefore Diagnostic
Codes 5285-5289 are not applicable.  Moreover, there is no evidence of sacroiliac injury or weakness and therefore, Diagnostic Code 5294 is not applicable.  
Under Diagnostic Code 5292, limitation of motion of the lumbar spine warrants a
10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 40
percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Under Diagnostic Code 5293, for intervertebral disc syndrome a 20 percent
evaluation is warranted for intervertebral disc syndrome productive of moderate
impairment with recurring attacks.  A 40 percent evaluation is warranted in the
case of severe impairment with recurring attacks with intermittent relief.  A 60
percent evaluation is warranted for pronounced impairment, with persistent
symptoms compatible with sciatic neuropathy, with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological findings
appropriate to site of diseased disc with little intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain warrants a noncompensable
evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is
warranted if it is manifested by characteristic pain on motion.  A 20 percent
evaluation is assigned for muscle spasm on extreme forward bending, and loss of
lateral spine motion unilateral in a standing position.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the
opposite side, positive Goldthwaite's sign, marked limitation of forward bending in
a standing position, loss of lateral motion with osteoarthritic changes, or narrowing
or irregularity of joint space, or some of the above with abnormal mobility on
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The most recent amendment to 38 C F R § 4.71a (i e, the "new criteria) changed
the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are
now rated under the General Rating Formula for Diseases and Injuries of the Spine.  
Under the new criteria, the General Rating Formula for Diseases and Injuries of the
Spine provides that a rating of 10 percent is assignable for forward flexion of the
thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A
rating of 20 percent is assignable for forward flexion of the thoracolumbar spine
greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is
assignable where forward flexion of the thoracolumbar spine is 30 degrees or less
or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent
rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A
100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These
criteria are applied with and without symptoms such as pain (whether or not it
radiates), stiffness or aching in the area of the spine affected by residuals of injury
or disease.  38 C.F.R. § 4.71a.

Note (1) Evaluate any associated objective neurological abnormalities, including,
but not limited to, bowel or bladder impairment, separately, under an appropriate
diagnostic code.

Note (2) (See also Plate V) For VA compensation purposes, normal forward
flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30
degrees and left and right lateral rotation are zero to 30 degrees.  The combined
range of motion refers to the sum of the range of forward flexion, extension left
and right lateral flexion, and left and right rotation.  The normal combined range of
motion of the thoracolumbar spine is 240 degrees.  Normal forward flexion of the
cervical spine is zero to 45 degrees.  The normal ranges of motion for each
component of spinal motion provided in this note are the maximum that can be used
for calculation of the combined range of motion.

Note (3) In exceptional cases, an examiner may state that because of age, body
habitus neurologic disease or other factors not the result of disease or injury of the
spine, the range of motion of the spine in a particular individual should be
considered normal for that individual, even though it does not conform to the
normal range of motion stated in Note (2).  Provided that the examiner supplies an
explanation, the examiner's assessment that the range of motion is normal for that
individual will be accepted.

Note (4) Round each range of motion measurement to the nearest five degrees.

Note (5) For VA compensation purposes, unfavorable ankylosis is a condition in
which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is
fixed in flexion or extension, and the ankylosis results in one or more of the
following: difficulty walking because of a limited line of vision restricted opening
of the mouth and chewing, breathing limited to diaphragmatic respiration,
gastrointestinal symptoms due to pressure of the costal margin on the abdomen,
dyspnea or dysphagia atlantoaxial or cervical subluxation or dislocation, or
neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in
neutral position (zero degrees) always represents favorable ankylosis.

Note (6) Separately evaluate disability of the thoracolumbar and cervical spine
segments, except when there is unfavorable ankylosis of both segments, which will
be rated as a single disability.

Diagnostic Code 5243 is evaluated either on the total duration of incapacitating
episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate
evaluations of its chronic orthopedic and neurologic manifestations along with
evaluations for all other disabilities, whichever method results in the higher
evaluation.  The criteria contained in Diagnostic Code 5243 provide for a 20 percent
evaluation where there are incapacitating episodes having a total duration of at least
two weeks but less than four weeks during the past 12 months.  A 40 percent
evaluation contemplates incapacitating episodes having a total duration of at least
four weeks but less than six weeks during the past 12 months.  A 60 percent
evaluation is assigned when there are incapacitating episodes having a total duration
of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

An incapacitating episode is defined as a period of acute signs and symptoms due to
intervertebral disc syndrome that requires bed rest prescribed by a physician and
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided
that the effects in each spinal segment are clearly distinct, evaluate each segment on
the basis of chronic orthopedic and neurologic manifestations or incapacitating
episodes, whichever method results in a higher evaluation for that segment.  Id.,
Note (2).

Analysis

In its September 2009 decision, the Board granted a 40 percent disability rating prior to May 20, 2005 for chronic low back strain with degenerative arthritic changes of the lumbar spine.  A disability rating in excess of 20 percent from May 20, 2005, for chronic low back strain with degenerative arthritic changes of the lumbar spine was denied.  The Board also granted service connection for herniation of the lumbar spine at L4-5.

In a subsequently issued October 2009 rating decision, in accordance with the Board's September 2009 decision, the RO implemented the Board's decision, adding the herniation of the lumbar spine at L4-5 to the service-connected low back condition, but not increasing the overall rating for the low back disability in its aggregate for chronic low back strain with degenerative arthritic changes of the lumbar spine and herniation at L4-L5, from the previously awarded 40 percent from July 10, 2003 to May 19, 2005, and 20 percent from May 20, 2005.  In essence, the RO apparently determined that the Veteran's neurological symptomatology for his herniated L4-L5 was adequately compensated in the assigned ratings. The Veteran perfected an appeal of this decision as to the failure to increase his evaluation for the aggregated disability which now included herniation of the L4-5 discs.

In a December 2014 decision, the Board granted service connection for radiculopathy of the left lower extremity and remanded that claim to the RO for assignment of a rating and effective date. The Board also determined that the September 9, 2009, Board decision had addressed the aggregated evaluation of the Veteran's lumbar spine disability, to include the newly service-connected herniation of the lumbar spine at L4-L5 in its discussion of an increased evaluation, so that the question of the appropriate evaluation of the Veteran's low back disability prior to September 9, 2009, was final and not on appeal, and the only issue on appeal was entitlement to an increased evaluation for the Veteran's lumbar spine
disability as of September 9, 2009.

In the August 2015 Joint Motion for Partial Remand (JMPR) granted by the Court, the parties agreed that contrary to the Board's statement in the December 2014 decision, the September 2009 decision did not explicitly include the newly service-connected herniation of the lumbar spine at L4-L5 in its discussion of the appropriate evaluation for the Veteran's low back disability.  Rather, in that decision, the Board explicitly avoided discussion of those symptoms. The JMPR noted that the 2009 decision indicated that for both periods on appeal (before and after May 20, 2005), any neurological symptoms that may be attributed to the herniated L4-5 for which service connection was awarded would be addressed when the RO issued a rating decision to implement the grant of service connection.  As such, the parties found that the ratings assigned by the Board in September 2009 did not include consideration of neurological symptoms attributable to Appellant's herniated disc at L4-L5.  Accordingly, the parties agreed that the Board needs to adjudicate whether a rating in excess of 40 percent is warranted prior to May 20, 2005, and whether a rating in excess of 20 percent is warranted for the period beginning May 20, 2005, for consideration of neurological symptoms attributable to Appellant's herniated disc at L4-L5.

At the outset, the Board notes that in the 2014 decision, the Board granted service connection for radiculopathy of the left lower extremity, a neurological symptom of his herniated disc at L4-L5, and remanded the issues of the appropriate rating and effective date to the RO, stating that the Veteran must perfect an appeal of the assigned rating and effective date if he disagrees with them. The JMPR specifically notes that this portion of the Board's 2014 decision was not before the Court and should remain undisturbed. Accordingly, since the Veteran has not yet perfected an appeal of the June 2015 rating decision that assigned a 10 percent rating for this disability as directed in the 2014 remand, the issue of the assigned rating for radiculopathy of the left lower extremity will not be addressed in this decision.

Period Beginning July 10, 2003 and Ending May 19, 2005

The Veteran is currently assigned a 40 percent rating for his service-connected lumbar spine disability from July 10, 2003, to May 19, 2005.  He contends that he is entitled to a 60 percent evaluation for recurring attacks with little intermittent relief of pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings pursuant to 38 C.F.R. § 4.71a, DC 5293 (2003). See November 2015 statement by the Veteran's attorney. 

Private treatment records show the Veteran began experiencing symptoms in November 2002.  He went to a chiropractor for manipulation, but did not have significant improvement in his pain.  He was experiencing pain every day with radiation into the left leg. 

On examination in December 2002, motor examination was normal.  Reflexes were noted to be normal.  Sensation was intact to pinprick, and he was able to stand on his toes and heels.  Straight leg raise test was negative.  There was no paraspinal tenderness or sacroiliac joint tenderness.  Rectal examination showed normal rectal tone and perianal sensation was intact.  He was assessed with a lumbar strain.

In January 2003, he denied paresthesias, weakness or bladder or bowel problems.  Examination showed strength was normal throughout the lower extremities.  Reflexes were normal.  Gait was normal to casual heel and toe walking.  He had no palpable tenderness over the low back.  He was assessed again with a lumbar strain.

MRI findings from February 2003 showed a small disk herniation centrally and towards the left at L4-L5.  In February 2003, he denied any weakness or numbness.  Examination noted a negative straight leg raise test.  There was no specific area of pain over the lower back with palpation.  He was able to flex and extend while standing without any difficulty.  Sensation was intact to light touch and pinprick.  He had normal knee and ankle jerk reflexes.  He was assessed at that time with radicular low back pain, probably at the left L5 nerve root.

The Veteran was afforded a VA examination in October 2003.  The Veteran reported pain in his lumbar area, which radiated posteriorly into his left lower extremity.  He rated the pain as a 4 on a scale of 1 to 10.  He also reported flare-ups, which occurred every morning, at which time, pain was about 7-5 on a scale of 1 to 10.  He also reported some numbness in the left lower extremity.  During the examination, the Veteran was unable to sit, and instead ambulated around the room.  He denied any bowel problems, bladder problems, erectile dysfunction or visual disturbance.  He did not use any assistive devices to walk, and he was able to walk about 3 miles or 45 minutes.  He was able to eat, groom, bathe, toilet and dress.  He was unable to get on the toilet or have sex with his wife in the morning.  He was also unable to hunt, lift more than 40 pounds, or run but, was able to drive.

On physical examination the Veteran was unable to sit in a position for more than a
few minutes, due to back pain, and appeared to be in distress when asked to move
his lumbar spine.  He limped on his lower left extremity.  Forward flexion of the
lumbar spine was measured at 40 degrees and extension was measured at 30 degrees.  Lateral flexion was 35 degrees to the left and 25 degrees to the right.  
Rotation was measured at 30 degrees bilaterally.  On repetitive testing, forward flexion was 65 degrees and extension was 30 degrees.  The Veteran was unable to
do more than 6 flexion and extension repetitions, due to pain, weakness, and lack of
endurance.  Spasm of the lumbar spine was noted and there was weakness.  Motor strength was 4+/5.  A decrease of lumbar lordosis was noted.  Motor strength of the quadriceps, hamstrings and gastrocnemius muscles were 5+/5 bilaterally.  Deep tendon reflexes of the patellar and Achilles were +1/4.  Plantar reflexes were down going.  Lasegue's sign was positive on the right at 80 degrees and on the left at 70 degrees.  X-rays showed disc space narrowing at L4-5 and L5-S1.  There was also mild marginal osteophyte formation at L3, L4, and L5.  Based on these findings, the examiner concluded that the Veteran had moderate impairment of the lumbar spine, due to pain, weakness and limited motion.  He was diagnosed with disk herniation of L4-5 and degenerative disc disease, described as mild by the examiner.

In August 2004, MRI results found a large left pencentral disk protrusion at L4-L5.  The Veteran had complaints of back pain with left lateral calf and foot pain.  He denied any weakness, but did report some left lateral foot tingling sensation and paresthesia.  He denied any right leg symptoms.  On examination, sensation was intact to both legs except for the lateral left foot.  His patellar and Achilles reflexes were diminished on the right.  On his left, the patellar reflex was diminished and the Achilles reflex was absent.  Muscle strength was normal in both lower extremities.  The straight-leg raise test was negative.  

In September 2004, he underwent a left L4-L5 microdiskectomy and microdissection.  He was seen for his first post-operative visit in October 2004.  He reported great improvement in his leg pain.  He was having minimal paraspinal pain.  He was released to work in October 2004.

The Veteran was afforded an additional VA examination in May 2005, subsequent
to his September 2004 diskectomy.  On physical examination, forward flexion of
the low back was measured at 105 degrees, with tightness extending into the left hip
and thigh.  After repetitive testing, forward flexion was measured at 101 degrees.  
Extension was measured at 20 degrees.  Lateral flexion was 20 degrees on the right
and 30 degrees on the left.  Rotation was 45 degrees bilaterally.  There was no
tenderness to palpitation over the lumbar spine, nor were there palpable muscle
spasms.  Straight leg testing was negative bilaterally.  Reflexes were 2+ and symmetrical though there was a subjective decrease to pinprick examination over
the lateral dorsum of the left foot.  The examiner diagnosed degenerative changes of
the lumbar spine leading to herniation of the L4-5 disc, status-post diskectomy.  

Initially, the Board will consider the old criteria with respect to the Veteran's claim.  
As noted above, under Diagnostic Code 5293 for intervertebral disc syndrome, a 40 percent evaluation is warranted in the case of severe impairment with recurring attacks with intermittent relief, and a 60 percent disability evaluation is warranted for intervertebral disc syndrome with pronounced impairment and persistent symptoms compatible with sciatic, neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc with little intermittent relief.

Initially, the Board notes that the neurological symptomatology related to the Veteran's sciatic radiculopathy of the left lower extremity have been separately rated and are not part of this appeal as discussed above.  The rating for that separate disability of the left lower extremity includes consideration of pain, loss of reflexes, sensory disturbances, and atrophy. 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8621. The Board notes that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). The Board notes that the Veteran has documented symptomatology relating to his left lower extremity over the appeal period, to include tingling, numbness, diminished reflexes, diminished sensation, weakness, and pain. However, to consider the symptoms related to his rating for the left lower extremity as part of his evaluation for his herniated disc at L4-L5 would constitute prohibited pyramiding. 

Examining the evidence other than that related to his separately service-connected left lower extremity, for the period prior to May 2005, the evidence demonstrates in November 2002 to January 2003 the veteran had pain, normal motor strength, normal reflexes, normal or intact sensation, was able to heel/toe walk, had normal gait, negative straight leg raise testing, no paresthesias, he could flex and extend without difficulty, and he had no weakness. From August 2004 to May 2005, the Veteran denied weakness, sensation was intact except for the left foot, there was negative straight leg raise test results, muscle strength was normal, reflexes were diminished on the right in August 2004 but 2+ and symmetrical in May 2005. He had muscle spasms.  The most severe neurological symptoms were noted in his October 2003 examination, the Veteran reported constant pain rated as 4 on a scale of 1 to 10, with flare-ups every morning rated as 7-5.  He was unable to sit during the examination, limped on his lower left extremity, and appeared in distress when asked to move his lumbar spine.  He had spasms of the lumbar spine, a decrease in lumbar lordosis, and weakness of the lumbar paramusculature.  There was also positive Lasegue's sign (straight leg raise test) bilaterally.  Strength was 4+/5, deep tendon reflexes were 1+/4, and plantar reflexes were downward going. The Veteran reported taking two Advil a day for pain, which was helpful.  

Looking at this evidence, and considering the neurological symptomatology other than that related to the left lower extremity, the Board does not find symptomatology that supports a 60 percent evaluation. While the Veteran did have muscle spasms somewhat consistently, for the majority of the appeal period his neurological findings were predominantly normal. At the October 2003 examination he had pain that was at a 4 level most of the time and a 7 in the morning, only mild loss of muscle strength, some loss of reflexes and a positive straight leg raise test. 
The Board finds these symptoms do not more nearly approximate pronounced impairment with persistent symptoms compatible with sciatic neuropathy with pain, muscle spasm, absent ankle jerk, or other neurological symptoms with little intermittent relief.  The symptoms are not persistent or with little intermittent relief. In fact, it is not clear that these symptoms approximate the criteria for a 40 percent evaluation under DC 5293, warranting severe impairment with recurring attacks and intermittent relief as the evidence does not demonstrate recurring attacks of neurological symptomatology, other than his left leg symptoms which are separately rated. As noted above, in October 2003, when his symptomatology was arguably at its worst, while he was unable to hunt, lift, more than 40 pounds or run; he was able to drive, and walk about 3 miles or 45 minutes.  Likewise, he was able to eat, groom, bathe, toilet, and dress himself.  Based on the foregoing, the Board concludes that the evidence prior to May 20, 2005, more closely approximates the criteria for a 40 percent evaluation, but no higher.

The Board has also considered the application of other diagnostic codes, including
Diagnostic Codes 5295 and 5292, in effect prior to September 26 2003.  See Schafrath v Derwinski, 1 Vet.App. 589 (1991).  However, a 40 percent rating is the maximum evaluation for the disabilities listed under these codes.  Since the Veteran
is already assigned the maximum disability evaluation, the Veteran cannot receive
an award in excess of his current rating under these codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295.  Furthermore, under the former criteria in effect prior
to September 26, 2003, unfavorable ankylosis of the lumbar spine warrants a rating
in excess of 40 percent.  The competent evidence of record does not reveal any
notations, documentation or diagnosis with respect to ankylosis.  Thus, the evidence
does not warrant a higher disability rating on the basis of unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289.

The Board now turns to the new rating criteria in effect after September 26, 2003.  
Under these regulations, the Veteran's service connected lumbar strain with arthritic
changes is evaluated under the General Rating Formula for Diseases and Injuries of
the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on
Incapacitating Episodes, whichever method results in the higher evaluation when all
disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a higher
disability evaluation of 50 percent is assignable for unfavorable ankylosis of the
entire thoracolumbar spine.  In this case however there is no evidence or finding of
ankylosis favorable or unfavorable.

The Board has considered whether a higher disability rating is warranted for the
Veteran's low back disability based on functional loss due to pain, weakness, excess
Fatigability, incoordination and flare ups.  See 38 C F R §§ 4.40, 4.45, DeLuca v.
Brown, 8 Vet App 202 (1995).  The Board recognizes that the evidence includes
complaints of flare-ups and that VA examination reports reveal notations of functional loss upon repetition.  However, the Board finds that the 40 percent
disability evaluation to be assigned for the period prior to May 20, 2005, appropriately reflects the functional impairment including pain, flare-ups and
reduction in full range of motion that the Veteran experiences.  Additional
functional loss due to pain such as to warrant the next higher evaluation is not
evident for the Veteran's low back strain and arthritis.  That is the evidence does not show that the additional functional impairment during flare-ups results in symptoms consistent with unfavorable ankylosis.

The Board has also considered assigning a separate rating under Diagnostic Code 5293 for the service-connected herniation of the lumbar spine at L4-L5.  In this regard, the Board acknowledges the Veteran's assertion that he has been
diagnosed with two separate spine disabilities and, as such, warrants separate
compensable evaluations.  However, as discussed above, his symptomatology, including his neurological symptoms, are adequately compensated through the assigned rating for his lumbar spine disability and his separate rating for his left lower extremity. An award of separate evaluations for the same manifestations constitutes pyramiding and is prohibited by regulation.  See 38 C.F.R. § 4.14 (2015).

Finally, the Board notes that besides the Veteran's already service-connected radiculopathy of the left lower extremity, there is no evidence of any other neurological manifestations of the lumbar spine disability, such as chronic bowel, bladder or sexual impairment, due to the service-connected lumbar spine disability that would warrant a separate rating. While the Veteran reported he could not have sex with his wife in the mornings during flare-ups, he did indicate that his back condition caused consistent sexual impairment.

In sum, for the reasons noted above, a 40 percent disability rating, but no greater, is warranted for the period prior to May 20 2005.  

Period Beginning May 20, 2005

The Veteran's lumbar spine disability has been evaluated as 20-percent disabling
From May 20, 2005.  Having considered the evidence of record, the Board finds an evaluation exceeding this is not warranted at any point for the period beginning on May 20, 2005. In this regard, records show his lumbar spine disability is manifested by subjective complaints of pain, especially after walking or heavy work, but with objective evidence of at most, slight consequent limitation of motion.  Additionally, there is no objective evidence of ankylosis of the thoracolumbar (thoracic and lumbar) spine at any point during the appeal period, nor is there evidence of incapacitating episodes totaling at least four weeks in a twelve month period.

Range of motion testing during the May 2005 VA examination noted muscle spasms, forward flexion in excess of 100 degrees, extension of 20 degrees, right lateral flexion of 20 degrees, left lateral flexion of 30 degrees, and rotation of 45 degrees bilaterally. Other than his left leg, his neurological findings were normal.

During the March 2009 VA examination, forward flexion was 90 degrees, lateral
flexion was 15 degrees bilaterally, rotation was 30 degrees bilaterally, and extension was 30 degrees. The Veteran reported muscle spasms and flare ups every 1-2 months that were mild lasting several hours. He denied limitations on walking and incapacitating episodes. His muscle strength, sensation and reflexes were normal. He had a positive straight leg test on the left.  The examiner reported significant effect on his usual occupation due to lack of stamina, weakness, or fatigue, pain. He reported moderate effect on sports and recreation, with mild to no impact on all other activities of daily living.

During his June 2010 VA examination, the Veteran reported experiencing back pain on a daily basis, aggravated by sitting, but which was not incapacitating.  The pain no longer required medication and he denied flare-ups, limitations on walking and incapacitating episodes.  With regard to range-of motion testing, he had full flexion to 90 degrees and full extension (rounded to the nearest five degrees) to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  The VA examiner additionally indicated that no additional loss of motion was found due to repetitive motion or flare-ups.  See DeLuca supra.  There was no muscle atrophy, no muscle spasms, no abnormal muscle tone, reflexes were present, no numbness, no paresthesias, normal muscle strength, intact sensation on the right leg, and the examiner found that his neurological symptoms would have mild to no impact on his activities of daily living.

Applying those range-of motion measurements to the General Ratings Formula,
Evidence does not support entitlement to an evaluation exceeding 20 percent for the Veteran's lumbar spine disability.  In this regard, there is no suggestion of forward flexion limited to 30 degrees or less, or ankylosis of the lumbar spine or entire spine.  

The Board acknowledges the Veteran's complaints of pain of the lumbar spine
throughout his range of motion.  However, the objective evidence of record indicates such pain does not limit his functional flexion of the lumbar spine to less than those ranges discussed above and, as such, does not serve as a basis for an evaluation higher than 20 percent for orthopedic manifestations of degenerative arthritis.  Moreover, the Veteran has reported either mild flare-ups 1-2 times a month or no flare-ups relating to his low back condition. See Mitchell v. Shinseki, 25 Vet App 32 2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  

The Board has also considered whether the Veteran is entitled to an increased evaluation based on neurological symptoms, but his neurological findings are predominantly normal other than those related to his left lower extremity, and he does not meet the criteria for a higher rating under the schedular criteria for intervertebral disc syndrome (IVDS).  See 38 C F R § 4 71a, Diagnostic Code 5243.  A higher evaluation is not warranted because there is no competent and credible evidence of incapacitating episodes, defined by VA regulation as physician prescribed bed rest, at any point during the appeal period.  In fact, to the contrary, the Board observes that the Veteran specifically denied a history of incapacitating episodes during the June 2010 VA examination.

The Board recognizes the 2009 examiner's assertion that his symptoms had a significant impact on his usual occupation, but this assessment seems at odds with the reported symptomatology, and the Veteran has not asserted that his employment was impaired. Accordingly, the Board does not find that this independent notation supports a higher rating than the 20 percent assigned.

Finally, the Board notes that besides the Veteran's already service-connected radiculopathy of the left lower extremity, there is no evidence of any other neurological manifestations of the lumbar spine disability, such as chronic bowel, bladder or sexual impairment, due to the service-connected lumbar spine disability that would warrant still additional separate ratings.

Although the Veteran believes he is entitled to a rating higher than 20 percent for
this service-connected disability, in determining the actual degree of disability, an objective examination is more probative of the degree of his impairment since more comprehensively addressing the applicable rating criteria.  Furthermore, the opinions and observations of the Veteran, alone cannot meet the burden imposed by the rating criteria under 38 C F R. § 4.71a, with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App 211, 214 (1993).

As a final note, as noted above, the Board acknowledges the Veteran's assertion that he has been diagnosed with two separate spine disabilities and, as such, warrants separate compensable evaluations.  However, the manifestations of his disabilities are the same, namely, painful motion of his lumbar spine, with any separate neurological impairment being compensated through the assignment of a separate rating for his left lower extremity radiculopathy.  An award of separate evaluations for the same manifestations constitutes pyramiding and is prohibited by regulation.  See 38 C.F.R. § 4.14 (2015).

The Board has considered whether a staged rating is appropriate.  See Hart, supra.  
However, for the reasons and bases discussed, the Board finds that a preponderance
of the evidence is against a higher evaluation at any point in the appeal period.  
Therefore, the benefit of-the-doubt rule does not apply, and this claim for an
increased evaluation for the Veteran's lumbar spine disability must be denied.  
38 U.S.C.A. § 5107(b) (West 2014), 38 C.F.R. §§ 3.102 4.3, Gilbert v Derwinski,
1 Vet.App. 49, 55 (1990).


ORDER

For the period beginning July 10, 2003 and ending May 19, 2005, a rating in excess of 40 percent for chronic low back strain with degenerative changes and herniation at L4-L5, is denied.

For the period beginning May 20, 2005, a rating in excess of 20 percent for chronic low back strain with degenerative changes and herniation at L4-L5, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


